Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 2, 2017

                                     No. 04-17-00646-CR

                                     Gilbert CISNEROS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-10-03043-DCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER

       Patricia Salinas’ notification of late record is hereby GRANTED. The reporter’s record is
due on December 11, 2017.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court